Name: Commission Regulation (EEC) No 2733/76 of 10 November 1976 on a standing invitation to tender for white sugar held by the Belgian intervention agency and intended for export and temporarily suspending the invitation to tender provided for in Regulation (EEC) No 2101/75
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 310/20 Official Journal of the European Communities 11 . 11 . 76 COMMISSION REGULATION (EEC) No 2733/76 of 10 November 1976 on a standing invitation to tender for white sugar held by the Belgian interven ­ tion agency and intended for export and temporarily suspending the invitation to tender provided for in Regulation (EEC) No 2101 /75 July 1975 on special detailed rules for the application of the system of import and export licences for sugar (9), as amended by Regulation (EEC) No 719/76 ( 10 ) ; Whereas it is desirable, in order in particular to foster as much interest as possible in this invitation to tender in the invitation to tender provided for in Commission Regulation (EEC) No 2732/76 of 10 November 1976 on a standing invitation to tender for white sugar held by the German intervention agency and intended for export ( n ), to suspend temporarily the standing invitation provided for in Commission Regulation (EEC) No 2101 /75 of 11 August 1975 on a standing invitation to tender in order to determine a levy and/or refund on exports of white sugar ( 12), as last amended by Regulation (EEC) No 2042/76 ( 13); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1487/76 (2), and in particular Articles 1 1 (3) and 1 2 (2) thereof, Whereas, in view of the problems created by the storage of sugar offered to the Belgian intervention agency, a standing invitation to tender should be opened for the sale of the said sugar in lots ; whereas the sale should be for export ; Whereas the general and detailed rules for the sale of intervention sugar by tender were laid down by Council Regulation (EEC) No 447/68 of 9 April 1968 laying down general rules for intervention buying of sugar (3 ), as last amended by Regulation (EEC) No 2274/70 (4), and by Commission Regulation (EEC) No 258/72 of 3 February 1972 laying down detailed rules concerning the sale by tender of sugar by intervention agencies (5 ) ; Whereas a minimum quantity per tender, appropriate to the intended use but at the same time encouraging the participation of the greatest possible number of prospective purchasers, should be prescribed ; Whereas the quality of the sugar to be sold falls within the categories specified in Council Regulation (EEC) No 793/72 of 17 April 1972 fixing the standard quality for white sugar (6) and Commission Regulation (EEC) No 1280/71 of 18 June 1971 laying down detailed rules for the buying-in of sugar by interven ­ tion agencies ( 7), as last amended by Regulation (EEC) No 1763/76 ( 8); Whereas provision should be made for export licences to be valid for a period different from that laid down in Commission Regulation (EEC) No 2048 /75 of 25 HAS ADOPTED THIS REGULATION : Article 1 1 . The Belgian intervention agency is hereby invited to open a standing invitation to tender for the sale for export of white sugar which it holds . The, invi ­ tation to tender shall be in respect of the export refunds on the said sugar. 2 . The standing invitation to tender shall relate to quantities of white sugar made up into lots within the meaning of Article 2 (2) of Regulation (EEC) No 258 /72 and as indicated in the Annex hereto . Article 2 The standing invitation to tender and partial invita ­ tions thereunder shall be conducted in accordance with the relevant provisions of Regulations (EEC) No 447/68 and (EEC) No 258 /72 and with the provisions hereinafter set out .(') OJ No L 359, 31 . 12 . 1974, p . 1 .( 2 ) OJ No L 167, 26 . 6 . 1976, p . 9 . ( 3 ) OJ No L 91 , 12 . 4 . 1968 , p . 5 . (4 ) OJ No L 246, 12 . 11 . 1970, p . 3 . (5 ) OJ No L 31 , 4V 2 . 1972, p . 22 . ( 6) OJ No L 94, 21 . 4 . 1972, p . 1 . ( 7 ) OJ No L 133 , 19 . 6 . 1971 , p . 34 . ( 8) OJ No L 197, 23 . 7 . 1976, p . 32 . ( ») OJ No L 213 , 11.8 . 1975, p. 31 . ( 10 ) OJ No L 84, 31 . 3 . 1976, p. 27 . (") See page 17 of this Official Journal . ( 12 ) O J No L 214, 12 . 8 . 1975, p . 5 . (&gt; 3 ) OJ No L 227, 19 . 8 . 1976, p . 11 . 11 . 11 . 76 Official Journal of the European Communities No L 310/21 Article J sold. In addition notices shall be displayed in those places at the Commission headquarters in Brussels, set aside for the purpose .The standing invitation to tender shall remain openuntil the date of the partial award at which refunds are determined for the relevant lots or, as the case may be, for the remaining lot or part of a lot. The standing invitation shall thereupon automatically be suspended from that date . For as long as the standing invitation remains open, weekly partial awards shall be made . Article 9 Article 4 1 . The provisions of Article 14 of Regulation (EEC) No 2048/75 shall not apply to white sugar for export under the present standing invitation to tender. 2. The export licences issued pursuant to a partial award shall be valid from the day of issue until expiry of the fifth month following the month in which the award takes place . 3 . By way of derogation from the first indent of Article 13 ( 1 ) (c) of Regulation (EEC) No 2048/75, the security for licences issued for the export of sugar covered by this Regulation shall be six units of account per 100 kilogrammes of white sugar. 1 . By way of derogation from Article 5 (4) (b) of Regulation (EEC) No 258/72, the time limit for the submission of tenders due by Wednesday 8 December 1976 shall expire on Tuesday 7 December 1976 at 09.30 hours. 2 . By way of derogation from Article 5 (3) of Regu ­ lation (EEC) No 258/72, there shall be no partial award on Wednesday 29 December 1976 .  Article 5 Article 10 A tender shall not be valid unless it relates either to a quantity of at least 1 000 metric tons or to the entire remaining quantity of a lot, where such quantity is less than 1 000 metric tons. Article 6 1 . The standing invitation to tender provided for in Regulation (EEC) No 2101 /75 is hereby suspended until the date of the partial award at which is completed the sale of the quantities of sugar indicated in the Annex to this Regulation and in the Annex to Regulation (EEC) No 2732/76. However, such suspension shall extend beyond 1 December 1976 . 2 . The standing invitation to tender provided for in Regulation (EEC) No 2101 /75 shall automatically reopen from the beginning of the weekly period provided by that Regulation for the submission of tenders immediately following the partial award referred to in paragraph 1 and in any event not later than 2 December 1976 . By way of derogation from Article 7 ( 1 ) (b) of Regula ­ tion (EEC) No 258 /72, the security for tender shall be two units of account per 100 kilogrammes of white sugar. Article 7 The price to be paid by the successful tenderer shall be as fixed per 100 kilogrammes in respect of each lot in the Annex hereto . The price for each lot is quoted ex storage depot, goods laden and presented in the manner described in the Annex, but exclusive of internal taxes . Article 11 Article 8 This Regulation shall enter into force on 1 1 November 1976 . Article 9 shall apply with effect from 17 November 1976 . The Belgian intervention agency shall each week , by displaying notices, publish particulars of the quantities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1976 . For the Commission P.J. LARDINOIS Member of the Commission A N N E X E  A N H A N G  A L L E G A T O  B IT L A G E  A N N E X  B IL A G R Ã ©f Ã ©r en ce du lo t Be ze ic hn un g de s Lo se s Ri fe rim en to de lla pa rti ta Re fe re nt ie nu m m er va n de pa rti j R ef er en ce nu m be r of lo t Pa rti ets be te gn el se En tre po se ur et lie u d'e nt re po sa ge La ge rh al te r un d La ge ro rt Im m ag az zi na to re e lu og o di de po sit o D ep ot ho ud er ,o ps la gp la at s St or er an d pl ac e of sto ra ge La ge rh av er og op la gr in gs ste d Q ua nt itÃ © (t) M en ge (t) Q ua nt itÃ (t) H oe ve el he id (t) Q ua nt ity (m et ric to ns ) M Ã ¦n gd e (t) D Ã ©n om in at io n qu al ita tiv e Q ua lit Ã ¤t sb ez ei ch nu ng D es ig na zi on e qu al ita tiv a K w al ite its aa nd ui di ng Q ua lit y de sc rip tio n K va lit et sb et eg ne lse Pr Ã ©s en ta tio n V er pa ck un g P re se nt az io ne V er pa kk in g P re se nt at io n P re se nt at io n Pr ix (U C/ 10 0 kg ) Pr eis (R E/ 10 0 kg ) Pr ez zo (U C/ 10 0 kg ) Pr ijs (R .E VI 00 kg ) Pr ice (u .a. /1 00 kg ) Pr is (R E/ 10 0 kg ) B l Su cr er ie de W ar co in g, ru e de la S uc re ri e 1 Ã W ar co in g 3 00 0 2 V ra c 33 ,1 4 B 2 S ui ke rf ab ri ek va n V eu rn e ZU id be rg we g 40 te V eu m e 8 00 0 2 O nv er pa kt 33 ,1 4 B 3 R af fi ne ri e ti rl em on to is e S uc re ri e de W an ze Ã W an ze 16 00 0 2 V ra c 33 ,1 4 B 4 R af fi ne ri e ti rl em on to is e Su cr er ie de Br ug el et te , ru e de s C ar m es 34 Ã Br ug el et te 4 00 0 2 V ra c 33 ,1 4 B 5 Op sla gp laa tse n va n de M aa t ­ sc ha pp ij N oo rd -N at ie St ad sw aa g 7 en 8, A nt w er pe n 10 00 0 2 Pa pi er za k »k ra ft" 5 za kk en (5 0 kg ) 33 ,7 4 No L 310/22 Official Journal of the European Communities 11 . 11 . 76